        Case 1:19-cv-00908-LAP Document 108 Filed 03/16/21 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 PALM BEACH MARTIME MUSEUM,
 INC.,
                   Plaintiff,
 -against-
                                                19 Civ. 908 (LAP)
    HAPOALIM SECURITIES USA, INC.,
    a foreign corporation, EDWARD                      ORDER
    CHAN, PATRICIA AGUIAR, FABIO
    D’ASCOLA, and BILL BURCKHART,

                      Defendants.


LORETTA A. PRESKA, Senior United States District Judge:

        Before the Court is Plaintiff Palm Beach Maritime Museum,

Inc. (“PBMM”)’s motion for leave to amend its complaint, which

asserts claims under § 10(b) of the Securities Exchange Act of

1934, Rule 10b-5 promulgated thereunder, and numerous state law

claims.1    Defendants Hapoalim Securities USA, Inc. (“Hapoalim”)

and Edward Chan (“Chan” and, collectively, the “Defendants”)

oppose the motion.2




1 (See Plaintiff’s Memorandum of Law in Support of its Motion for
Leave to Amend Complaint (“Mot.”), dated May 18, 2020 [dkt. no.
102]; Plaintiff’s Reply to Defendants’ Hapoalim Securities USA,
Inc. and Edward Chan’s Opposition to Plaintiff’s Motion for
Leave to Amend Complaint (“Reply”), dated July 2, 2020 [dkt. no.
107].)
2 (See Memorandum of Law by Defendants Hapoalim Securities USA,

Inc. and Edward Chan in Opposition to Plaintiff’s Motion to
Amend the Complaint (“Opp.”), dated June 19, 2020 [dkt. no.
104].) In its original complaint, PBMM also asserted claims
against Patricia Aguiar, Fabio D'Ascola, and Bill Burckhart, but
has dropped these individuals as defendants in its Proposed
Amended Complaint (“PAC”).
                                      1
         Case 1:19-cv-00908-LAP Document 108 Filed 03/16/21 Page 2 of 14



         For the reasons discussed below, PBMM’s motion to amend is

DENIED as to its federal securities law claims and GRANTED as to

its state law claims.3

    I.        Background

         The Court assumes basic familiarity with the facts alleged,

which the Court recounted at length in its Order granting

Defendants’ motion to dismiss.          (See Memorandum & Order, Apr.

10, 2019 [dkt. no. 92]); Palm Beach Mar. Museum, Inc. v.

Hapoalim Scurities USA, Inc., No. 19 CIV. 908 (LAP), 2019 WL

1950139 (S.D.N.Y. Apr. 10, 2019).

         To summarize briefly, PBMM is a not-for-profit charter

school with its principal place of business in Florida. (Ex. 1

to Mot., Proposed Amended Complaint (“PAC”), dated May 18, 2020

[dkt. no. 102-1] ¶ 10).          Defendant Hapoalim is a Delaware

corporation with its principal place of business in New York,

and Chan was formerly employed by Hapoalim.             PBMM entered into

an agreement with Hapoalim as underwriter to finance the

purchase and development of a property, “Lantana 2”.                 (Complaint

(“Compl.”), dated May 7, 2018 [dkt. no. l] ¶¶ 1-2.)

         In    its   original   complaint,   PBMM   alleged   that    Defendants

intentionally misled PBMM regarding the bond purchase agreement it



3 Defendants have reserved their rights to move to dismiss the
state law claims under Fed. R. Civ. P. 12(b)(6). (See Opp. at
1.)

                                        2
     Case 1:19-cv-00908-LAP Document 108 Filed 03/16/21 Page 3 of 14



entered into in connection with a conduit financing transaction.

(See Compl. ¶ 1.)      PBMM asserted that the agreement was premised

on material misrepresentations, specifically, that the seller of

Lantana 2 had agreed to sell the land for $8 million and allocate

$2.5 of that sum to the development of the additional space at

Lantana 2. (Compl. ¶ 196.)     Hapoalim and Chan are alleged to have

“intentionally   and    falsely   misled   the   [PBMM’s]    Board     into

approving the issuance of the Bond,” resulting in the issuance of

the bond by PBMM and economic loss by PBMM. (Compl. ¶¶ 196-197.)

PBMM further alleged that Burckhart, chairman and secretary of

PBMM’s board, “stayed quiet” while the other board members approved

the bond issuance. (Compl. ¶¶ 272.) Aguiar, a consultant for the

project, was alleged to have also “stayed silent” while the board

approved the issuance.     (Compl. ¶ 309.) Lastly, PBMM alleged that

D’Ascola, the then CFO of Lantana 2’s landlord, reinforced the

false narrative being represented to the board to induce approval

of the bond issuance. (Compl. ¶¶ 344-346.)

     On April 10, 2019, this Court granted Defendants’ motion to

dismiss Plaintiff’s federal securities claims under the 1934 Act

with prejudice and dismissed Plaintiff’s state law claims without

prejudice.   Palm Beach Mar. Museum, 2019 WL 1950139 (S.D.N.Y. Apr.

10, 2019).   Upon PBMM’s appeal, the Court of Appeals vacated this

Court’s with-prejudice dismissal of PBMM’s claims and remanded the

case to address whether to grant PBMM leave to amend.         Palm Beach

                                   3
        Case 1:19-cv-00908-LAP Document 108 Filed 03/16/21 Page 4 of 14



Mar. Museum, Inc. v Hapoalim Sec. USA, Inc., 810 F. Appx 17 (2d

Cir. 2020).     The Court of Appeals found that “[t]he District Court

correctly concluded that PBMM was not the issuer of the bonds and

could not ground its federal securities fraud claims on that

status.”     Id. at 20.    Moreover, the Court of Appeals affirmed the

Court’s order insofar as it dismissed Plaintiff’s claim that

Plaintiff was a “direct seller of promissory notes to the” public

authority that issued the bonds.             Id.    The Court of Appeals

observed that Plaintiff raised this argument for the first time in

its opposition brief and that the complaint was “bereft of any

mention of its issuance, conveyance, or sale of promissory notes

and does not allege a violation of the Exchange Act on that basis.”

Id.     However, because this Court’s order did not state why it

denied Plaintiff leave to amend its Complaint, the Court of Appeals

remanded the case “to address PBMM’s request for leave to cure any

deficiency in its Complaint by amendment.”           Id. at 21.

  II.     Legal Standard

      Leave to amend should be “freely give[n] when justice so

requires,” Fed. R. Civ. P. 15(a)(2).            However, “[t]he grant or

denial of an opportunity to amend is within the discretion of the

District Court”.       Foman v. Davis, 371 U.S. 178, 182.          Leave to

amend may be denied for good reason including futility, bad faith,

undue delay, or undue prejudice towards the opposing party. See

Foman, 371 U.S. at 182.

                                      4
     Case 1:19-cv-00908-LAP Document 108 Filed 03/16/21 Page 5 of 14



     “An amendment to a pleading is futile if the proposed claim

could not withstand a motion to dismiss pursuant to a Federal Rule

of Civil Procedure 12(b)(6).”     State St. Glob. Advisors Tr. Co. v

Visbal, 431 F Supp 3d 322, 334 (S.D.N.Y. 2020).          On a motion to

dismiss pursuant to Fed. R. Civ. P. 12(b)(6) the movant must show

that the non-moving party has failed to “state a claim upon which

relief can be granted.”    Fed. R. Civ. P. 12(b)(6).      The Court must

treat all factual allegations as true and view them in the non-

moving party’s favor.    DiFolco v MSNBC Cable L.L.C., 622 F.3d 104,

110 (2d Cir. 2010).     So long as the complaint contains sufficient

facts on its face to state a plausible claim to relief and to put

the defendant on notice of the claims against them, a motion to

dismiss should not be granted.         See Ashcroft v. Iqbal, 556 U.S.

662 (2009); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555-56 (2007).

  III. Discussion

  1. Amendment of Plaintiff’s Federal Securities Claim Would Be
     Futile

     The PAC asserts claims under § 10(b) of the Securities

Exchange Act of 1934 and Rule 10b-5 promulgated thereunder (the

“Federal Securities Claims”).     Neither § 10(b) of the Exchange

Act nor Rule 10b-5 “expressly creates” a private right of action

for securities fraud; however, the Supreme Court recognizes that

“‘a private right of action is implied under § 10(b).’”          Palm


                                   5
        Case 1:19-cv-00908-LAP Document 108 Filed 03/16/21 Page 6 of 14



Beach Mar. Museum, Inc., 810 F. App'x at 19 (quoting Janus

Capital Grp., Inc. v. First Derivative Traders, 564 U.S. 135,

142).    This private right of action is available only to

“purchasers or sellers of securities.”          Blue Chip Stamps v.

Manor Drug Stores, 421 U.S. 723 (1975).

          a. The Notes are not Securities under the Reves test

     Amending the complaint would be futile because the PAC fails

to cure the pleading deficiencies concerning the status of the

promissory notes (the “Notes”) tendered to the Public Finance

Authority of Wisconsin (“PFA”).           Plaintiff claims that the Notes

involved in this action are securities under the Reves test and do

not bear a strong resemblance to any recognized non-security note.

(Plaintiff’s Reply to Defendants’ Opposition to Plaintiff’s Motion

for Leave to Amend Complaint (“Reply”), dated July 3, 2020 [dkt.

no. 107], at 6-8).       The family resemblance test from Reves v. Ernst

& Young governs the characterization of Notes as securities.              494

U.S. 56 (1990).        Under the Reves test, a note with a term of

greater than nine months is presumed to be a security unless, upon

examination of the note based on four factors, it has a strong

resemblance to a list of the non-security instruments identified

by the Reves Court.          Id. at 65.       If a note does not bear a

resemblance to any instrument on the non-security list, then a

court    must   decide    whether   another    category   of   non-security

instruments should be added to the list.          Id. at 67.

                                      6
       Case 1:19-cv-00908-LAP Document 108 Filed 03/16/21 Page 7 of 14



       The four Reves are: (1) the motivations that would cause a

reasonable seller and buyer to enter into the transaction; (2) the

plan   of   distribution    of    the   instrument;       (3)   the    reasonable

expectations of the investing public; and (4) if some factor

significantly    reduces    the    risk     of   the    instrument,     like   the

existence of another regulatory scheme, rendering the application

of federal securities laws unnecessary.                Id. at 66-67.    The list

of non-security instruments is as follows:

       the note delivered in consumer financing, the note
       secured by a mortgage on a home, the short-term note
       secured by a lien on a small business or some of its
       assets, the note evidencing a ‘character’ loan to a bank
       customer, short-term notes secured by an assignment of
       accounts receivable, a note which simply formalizes an
       open-account debt incurred in the ordinary course of
       business (particularly if, as in the case of the customer
       of a broker, it is collateralized) . . . [and] notes
       evidencing loans by commercial banks for current
       operations.

Id. at 65.

       As to the first factor, the motivation for the Plaintiff to

borrow the funds was for the “acquisition & expansion of an

existing facility.” (Ex. A to PAC [dkt. no. 102-1 at 36], at 1.)

“If the note is exchanged to facilitate the purchase and sale of

a minor asset or consumer good, to correct for the seller’s

cash-flow difficulties, or to advance some other commercial or

consumer purpose. . . the note is less sensibly described as a

security.”    Reves, 494 U.S. at 66 (quotations omitted).                Here,

the Plaintiff borrowed the funds to purchase school buildings,

                                        7
     Case 1:19-cv-00908-LAP Document 108 Filed 03/16/21 Page 8 of 14



and secured the loan with a mortgage on the properties.           (Ex. J.

to PAC [dkt. no. 102-1 at 96].)        The purchase of a school

building does not fall within the scope of “rais[ing] money for

the general use of a business enterprise or to finance

substantial investments” where “the buyer is interested

primarily in the profit the note is expected to generate,”

making the instrument more likely to be a security.         Id. at 66.

Because the purpose of borrowing the funds was to purchase its

properties, a commercial purpose, and the PAC does not make

clear PFA’s interest in the Notes, this factor points towards

the Notes not being securities.        See Eagle Trim, Inc. v. Eagle-

Picher Industries, Inc., 205 F. Supp. 2d 746 (E.D. Mich. 2002).

     In considering the plan of distribution, Reves requires a

determination of whether the instrument is for “common trading for

speculation or investment.”      Reves 494 U.S. at 66.       There is no

assertion here that the Notes were offered and sold to a broad

segment of the public; they were simply “promise[s] to repay money

loaned to facilitate the purchase of assets” for which there was

no plan of distribution.      Eagle Trim, 205 F. Supp. 2d at 752.

While the Plaintiff asserts that the Notes were “undoubtedly an

integral part of a conduit financing transaction structured to

attract municipal bond investors,” (Reply at 7), there is no

allegation indicating that the Notes here were intended for common



                                   8
     Case 1:19-cv-00908-LAP Document 108 Filed 03/16/21 Page 9 of 14



trading.     The second Reves factor therefore points to the Notes

not being securities.

     The     third     factor   asks       if   the     “public’s   reasonable

perceptions” point to the notes being securities.              Reves 494 U.S.

at 68.   The fundamental essence of a security is its character as

an investment.       Id.   As the Plaintiff recites in the PAC, the

Offering Memorandum refers to the exchange as an “investment.”

(PAC ¶¶ 75-80; Ex. J. to PAC [dkt. no. 102-1 at 96].)                 However,

the wording of a document delivered to the three investors that

acquired the bonds has little impact upon the public expectations

for the Notes.       Like the Note in Singer, there does not appear to

be any public expectation that the promissory note here would be

“traded or speculated in as a security.”              Singer v. Livoti, 741 F.

Supp. 1040, 1050 (S.D.N.Y. 1990). This factor points towards the

Notes not being securities.

     The final factor of Reves asks whether there is a risk-

reducing factor to suggest the Notes are not securities.                 Reves

494 U.S. at 69.      Here, the Notes are secured by a mortgage and by

guarantees of an associated entity. (Ex. J. to PAC [dkt. no. 102-

1 at 96].)    As with the instrument in Singer, this instrument is

“one of the many commonplace and successful conventional mortgage

loan transactions between private lenders and private borrowers,”

and the “fact that a note is collateralized by tangible property

has been recognized by the Supreme Court as a risk reducing

                                       9
     Case 1:19-cv-00908-LAP Document 108 Filed 03/16/21 Page 10 of 14



factor,” which suggests an investment is not a security.          Singer,

741 F. Supp. At 1050.      This factor clearly weighs in favor the

Notes not being securities.

     In sum, the analysis under Reves, and especially the fact

that the Notes are secured by a mortgage, compel a finding that

the Notes bear family resemblance to a note secured by a mortgage

on a home, a category of instruments included in the list of non-

securities from Reves.    See 494 U.S.    Accordingly, the Court finds

that the Notes are not securities, and amending the complaint to

reinstate Plaintiff’s Federal Securities Claims would be futile.

       b. PBMM was not a “Seller” of the Notes

     Amendment    would   be   futile    as   to   Plaintiff’s    Federal

Securities Claims for the additional reason that Plaintiff is not

a buyer or seller of securities (nor is Plaintiff a constructive

buyer or seller of securities).      There are three relevant parties

in the Bond Purchase Agreement: Hapoalim is “the Underwriter,”

Plaintiff is “the Borrower,” and the PFA, a unit of the government

of the State of Wisconsin, is “the Issuer.”         (Ex. 1 to Defendant

Hapoalim Securities USA, Inc.'s Memorandum in Support of its Motion

to Dismiss Complaint (“Bond Purchase Agreement”), dated June 5,

2018 [dkt. no. 8], at 24.)     The “Purchase and Sale” section of the

Bond Purchase Agreement states that “the Underwriter hereby agrees

to purchase, and the Issuer agrees to sell” the bonds.           Id. at 2.

It states further that the “proceeds of the Bonds shall be used to

                                   10
        Case 1:19-cv-00908-LAP Document 108 Filed 03/16/21 Page 11 of 14



fund a loan to the Borrower . . . pursuant to the terms of a Loan

Agreement” between the Issuer and Borrower.           Id.   Stated plainly:

Hapoalim would purchase bonds from the Public Finance Authority.

The proceeds of those bonds would then be loaned to the Plaintiff,

secured by a mortgage and Security Agreement.           The Plaintiff would

then repay the Public Finance Authority.

     The substance of the Bond Purchase Agreement plainly shows

that the Underwriter and Issuer were the parties buying and selling

the Notes.      The Plaintiff underscores this point in the Amended

Complaint, alleging that the Bonds “were initially sold to Hapoalim

in its underwriting capacity” as contemplated in the Limited

Offering Memorandum. (PAC ¶ 78.)           Here, Plaintiff makes the same

argument regarding Realtek as it did in opposition to Defendant’s

motion to dismiss, which this Court previously dismissed on the

same grounds.      Palm Beach Mar. Museum, Inc., 2019 WL 1950139, at

*3 (“Plaintiff had no obligation to sell or purchase securities.

In Realtek, the relevant language of the agreement said that

plaintiff or a related company, ‘would be the issuer of rated

securities that would be purchased.’           There is simply no similar

contractual language that contemplates an analogous issue and

purchase by the Plaintiff here.”) (citing Realtek, 939 F. Supp. at

582).     In the PAC, Plaintiff asserts that this Court mistook its

role in the transaction and that because Plaintiff issued the notes

it “is indeed a seller with standing to assert federal securities

                                      11
      Case 1:19-cv-00908-LAP Document 108 Filed 03/16/21 Page 12 of 14



claims under the Act.”     (Mot. at 9-10.)       Realtek once again offers

the Plaintiff no support.         In Realtek, the court noted that “a

two-year note an insurance company receives for its $10 million

loan to a corporation is almost certainly not a security. But if

the insurance company then causes the” note to be divided up and

sold to the public those notes are “certainly securities.” Realtek

Industries, Inc. v Nomura Securities, 939 F. Supp. 572, 580-81

(N.D. Ohio 1996).       Here, the notes are simply “two long-term

promissory notes in the amount of the Bonds to the Authority.”

(PAC ¶ 79.) They evidence obligations to repay a loan and are were

not intended to be offered for sale to a broad segment of the

public.   In light of Realtek, both the form and substance of the

transaction here make clear that notes issued by the Plaintiff

were not securities.

  2. State Law Claims

      Plaintiff’s PAC asserts state law claims against Hapoalim

and/or Chan for (1) securities fraud in violation of Fla. Stat. §

717.301; (2) common law fraud/fraudulent misrepresentation; (3)

fraudulent omission; (4) negligent misrepresentation; (5) aiding

and abetting breach of fiduciary duties; (6) breach of the implied

covenant of good faith; and (7) negligent supervision (together,

the “State Law Claims”).        (PAC at 21-33.)

      Under 28 U.S.C. § 1332, federal diversity jurisdiction exists

for   civil   actions   where    the   dispute   is   between   citizens   of

                                       12
     Case 1:19-cv-00908-LAP Document 108 Filed 03/16/21 Page 13 of 14



different states and the amount in controversy exceeds $75,000.

28 U.S.C. § 1332.     The citizenship of a natural person for the

purposes of diversity jurisdiction is determined by his domicile.

Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 828 (1989).

The citizenship of a corporation for the purposes of diversity

jurisdiction is determined by its state of incorporation and the

state where it has its principal place of business.              28 U.S.C.

§1332(c)(1).    In dismissing Plaintiff’s federal law claims, over

which it had original jurisdiction, the Court declined to exercise

supplemental jurisdiction over Plaintiff’ State Law Claims (which,

of course, were brought by a Florida-not-for-profit corporation

against     several    defendants,        including      Florida-domiciled

defendants.)    Palm Beach Mar. Museum, 2019 WL 1950139, at *5.

     Here, however, the State Law Claims asserted in Plaintiff’s

proposed Amended complaint meet the requirements of diversity

jurisdiction.      Plaintiff   is   a    Florida   corporation      with   its

principal place of business in Florida. (PAC ¶ 10.)                 Defendant

Hapoalim is alleged to be incorporated in Delaware with a principal

place of business in New York.          (Id. ¶ 11.)    Defendant Chan is a

domiciliary of a state other than Florida.            (Id. ¶ 12.)    The PAC

seeks relief in respect to a bond offering exceeding $24 million.

(PAC ¶1.)      Because the Plaintiff and the defendants named in

Plaintiff’s Proposed Amended Complaint are citizens of different

states and the amount of controversy exceeds $75,000, diversity

                                    13
     Case 1:19-cv-00908-LAP Document 108 Filed 03/16/21 Page 14 of 14



jurisdiction is proper here.     Accordingly, Plaintiff may amend its

complaint to reassert its state claims against the defendants named

in the PAC.

  IV.    Conclusion

     For the foregoing reasons, PBMM’s Motion to Amend its

Complaint (dkt. no. 102) is DENIED in part and GRANTED in part.

Plaintiff’s motion insofar as it seeks to amend its complaint to

reinstate its Federal Securities Claims is DENIED, and

Plaintiff’s motion to amend its complaint to reassert its State

Law Claims is GRANTED.

     Plaintiff shall file its amended complaint no later than

March 31, 2021.

     SO ORDERED.

Dated:     New York, New York
           March 16, 2021

                            __________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge




                                   14
